The opinion of the court was delivered by
Dixon, J.
The proceedings subjected to review by this certiorari were taken by the board of Chosen freeholders of Essex county in widening a public road, pursuant to the provisions of the local statutes establishing and controlling the Essex public road board.
The legality of the proceedings depends on the act of April 24th, 1894 (Gen. Stat., p. 2864), passed to transfer the powers, duties, rights and authorities of all county public road boards to the boards of chosen freeholders in the respective counties. As the functions of the Essex county road board were different from those permitted to road boards in other counties, it is insisted by the prosecutor that an enactment to transfer those functions to another county board must necessarily be local and special, whether embraced in a statute general in form or not, and therefore must be prohibited by our constitution.
An examination of this claim on principle in this court seems to be precluded by the opinion of the Court of Errors, in Road Commissioners v. Harrington Township, 26 Vroom 327, where Mr. Justice Van Syekel, speaking for that court, declared that the act of February 10th, 1881 (Gen. Stat., p. 2862), which transí erred the functions of every county road board to a committee of the board of chosen freeholders, rested on a substantial basis of classification, and was not prohibited by the organic law. That declaration must be equally applicable to an 'act transferring the same powers and duties from a committee of the board to the whole board.
The proceedings are affirmed, with costs.